UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires:February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1) * INNOVATIVE CARD TECHNOLOGIES, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 45773R100 (CUSIP Number) December 31, 2010 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons Alan Finkelstein 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[] (b)[] 3 SEC Use Only 4 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power 2,135,372(*) 6Shared Voting Power -0- (*) 7Sole Dispositive Power 2,135,372 (*) 8Shared Dispositive Power -0- (*) 9 Aggregate Amount Beneficially Owned by Each Reporting Person 2,135,372 (*) 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] Not applicable. 11 Percent of Class Represented by Amount in Row (9) 6.54%(*) 12 Type of Reporting Person (See Instructions) IN (*) Calculated based upon 32,645,107 shares of common stock outstanding as of November 15, 2010, as reported by Innovative Card Technologies, Inc. in its Quarterly Report on Form 10-Q filed with the United States Securities and Exchange Commission on November 19, 2010, plus (i) options to acquire an aggregate of 350,000 shares of common stock; and (ii) warrant rights to acquire 50,625 shares of common stock. Item1. (a) Name of Issuer Innovative Card Technologies, Inc. (b) Address of Issuer’s Principal Executive Offices 633 West Fifth Street, Suite 2600, Los Angeles, California90071 Item2. (a) Name of Person Filing Alan Finkelstein (b) Address of Principal Business Office or, if none, Residence c/o Bemel, Ross & Klein, LLP 11601 Wilshire Blvd, Suite 2150, Los Angeles, CA90025 (c) Citizenship United States (d) Title of Class of Securities Common Stock, par value $0.001 per share (e) CUSIP Number 45773R100 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4. Ownership Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: For the year ended December 31, 2010, the information set forth in Row 9 of the cover page for the Reporting Person is hereby incorporated by reference into this Item 4(a). (b) Percent of class: For the year ended December 31, 2010, the information set forth in Row 11 of the cover page for the Reporting Person is hereby incorporated by reference into this Item 4(b). (c) Number of shares as to which the person has: For the year ended December 31, 2010, the information set forth in Rows 5 through 8 of the cover page for the Reporting Person is hereby incorporated by reference into this Item 4(c). Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ]. Item6. Not applicable. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:February 14, 2011 /s/ Alan Finkelstein Name:Alan Finkelstein
